Appellant was convicted in the District Court of Van Zandt County under an indictment alleging that he unlawfully possessed equipment for manufacturing spirituous, vinous and malt liquor and medicated bitters capable of producing intoxication, said equipment being as follows; One furnace, one stove, one boiler, one hollow metal pipe, one barrel, and one trough, and his punishment was assessed at confinement in the penitentiary for a term of one year.
The recognizance in this case states that the appellant stands charged with the offense of possessing a still. It is fundamental that the recognizance should correctly state the offense for which the appellant has been convicted. The recognizance in this case does not conform to this rule, and in our opinion would not support a judgment of forfeiture, and because same is defective in the manner above stated, this appeal is dismissed. Appellant will be allowed fifteen days from this date to perfect the recognizance in the manner above indicated, otherwise this judgment shall become final.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                           REINSTATED.